Title: To James Madison from William Wirt, 23 July 1815
From: Wirt, William
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Richmond. July 23. 1815.
                    
                    I thank you very sincerely for your letter of the 19th. inst. from Washington. The business of recommending a candidate for office is always disagreable to me; not only because I fear it may be assuming higher ground than I am entitled to occupy, but because I am fully aware of the swarms of applications by which you are importuned on every vacancy, and it is extremely painful to me to run the risque of increasing your trouble. I cannot, therefore, be otherwise than very sensible of the indulgence with which you received my letter in behalf of Mr. Haggerty, who will, I am sure be perfectly satisfied, as I am, with the grounds on which the succession to the consulship at Cadiz has been filled.
                    It would give me very great pleasure to have it in my power to avail myself of your obliging invitation to Montpellier. But I am under a promise to devote my leisure hours, during, the recess of the courts this summer, to the completion of a biographical sketch of Patrick Henry. With this view I have been, for several years, collecting the necessary materials, and it has been, only, from my knowledge of your constant and laborious

engagements, that I have forborne so long to solicit a communication from you. It has occurred to me that, perhaps, the return of peace may have given your mind a holyday of rest, which would not be disagreably interrupted, during your summer retreat to your asylum in Orange, by recalling and noting briefly whatever may occur to you as throwing light on my subject. Should it not comport with your ease to enter at large into his life, can you without too much trouble, explain to me two projects of appointing him a dictator the first in Williamsburg in Decr. ’76, the second in Staunton in June 81. I find that I have but a very imperfect note of these—and if I mistake not you were a member of the assembly on the first, if not on the last, occasion. I am desirous of learning who were the authors of those projects, how far they went and by what causes they were defeated: I am more particularly anxious to know whether Mr. Henry, himself, was at the bottom of them or in any manner privy and consenting to them. If you can oblige me in those particulars, without invading your own ease too much, you may prevent the commission of an error in my statements which I am extremely anxious to avoid and should never cease to regret. May I beg my respects to Mrs. Madison: and that you will accept the tender of my best wishes for your health & happiness.
                    
                        
                            Wm. Wirt
                        
                    
                